Citation Nr: 1105389	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-49 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES
		
Evaluation of residuals of a left hip replacement, rated as 30 
percent disabling prior to May 1, 2008. 

Evaluation of residuals of a left hip replacement, currently 
rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney At Law


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1943 until May 1945.

In a rating decision of December 2008, the Department of Veterans 
Affairs (VA), Regional Office (RO) in Reno, Nevada, granted 
entitlement to service connection for residuals of a left hip 
replacement pursuant to an October 2008 decision of the Board of 
Veterans' Appeals (BVA or Board).  This matter comes before the 
Board on appeal from that rating decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of a left hip replacement have been productive of 
severely limited range of motion.

	CONCLUSIONS OF LAW	

1.  Prior to May 1, 2008, residuals of a left hip replacement 
were 70 percent disabling.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.71a, Diagnostic Code 5054 (2010).

2.  The criteria for a disability rating in excess of 70 percent 
for residuals of a left hip replacement have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5054 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The current issues on appeal arise from an initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. 
Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, 
no further notice is needed under VCAA.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment have been obtained, as have records of 
VA treatment.  Furthermore, the Veteran has been afforded 
multiple VA examinations including in October 2008.  During that 
examination, the examiner prior treatment records, took down the 
Veteran's history, considered the lay evidence presented, laid a 
factual foundation for the conclusions reached, and reached 
conclusions based on the examination that are consistent with the 
record.  The Board notes that it is "entitled to assume the 
competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 
563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 
151 (1999).  Examination of the appellant is found to have been 
adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Rating prior to May 1, 2008

The Board initially notes that the Veteran's claim of entitlement 
to higher rating for residuals of a left hip replacement is an 
appeal from the initial assignment of a disability rating in 
December 2008.  At that time the Veteran's residuals of a left 
hip replacement were rated as 30 percent disabling effective 
January 27, 2005, and 50 percent disabling effective May 1, 2008.  
In a subsequent, November 2009 rating decision, the RO increased 
the evaluation of the Veteran's left hip to 70 percent effective 
May 1, 2008.

Evaluation of the claim requires that the Board consider the 
entire time period involved, and whether a staged ratings may be 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board has reviewed the record and finds nothing to reflect that 
there has been a significant change in the disability and thus a 
uniform rating is warranted.  With regard to the date May 1, 
2008, in the December 2008 rating decision on appeal, the RO 
states that this date was chosen as it was the date on which a VA 
examination was performed that showed a factual worsening of the 
Veteran's disability.

In its review of the record, the Board finds no reason to believe 
that the Veteran's symptomatology became worse on the date of his 
May 2008 examination.  In fact, in April 2008, radiographic 
imaging showed no changes in the left hip since July 2005.  While 
symptomatology may have become worse over the intervening time 
between 2005 and 2008, there is no evidence that would indicate a 
sudden and permanent worsening occurred specifically on May 1, 
2008.  Rather, the Board finds that the evidence prior to 2008 
was inadequate for evaluation purposes.  The 2005 VA examination 
did not describe range of motion in degrees.  Although pain was 
noted, the functional impact of pain was not determined, nor did 
the examiner report or discount weakness.  The examiner did note, 
however, that pain was consistent with loosening of the hip 
prosthesis.

The Board also notes that when examined in 2008, the Veteran 
reported his symptoms in a historic manner rather than suggesting 
a recent change in his disability.  In essence, we find that the 
2008 examination was more thorough for the purposes of 
establishing a rating.  See 38 C.F.R. § 4.13 (2010). 

Current Rating

Residuals of a left hip replacement are now rated as 70 percent 
disabling, effective January 27, 2005.  The Veteran's disability 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 
5054 (2010).  Under this Code, a 70 percent rating is assignable 
for hip replacement with markedly severe residual weakness, pain 
or limitation of motion following implantation of prosthesis.  A 
90 percent rating may be assigned following implantation of 
prosthesis, with painful motion or weakness such as to require 
the use of crutches, and a 100 percent rating is available for 
hip replacement with prosthetic replacement of the head of the 
femur or of the acetabulum for one year following implantation of 
prosthesis.  38 C.F.R. § 4.71a, DC 5054 (2010).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2010).  In determining a rating based 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, in this case the Veteran is receiving 
the highest possible rating based on limitation of motion under 
38 C.F.R. § 4.71a, DCs 5252, 5253 (2010).

In December 2005, the Veteran complained of discomfort in the 
left lower extremity and the possibility was considered that his 
left hip prosthesis may have come loose.  On examination, there 
was well-preserved log-rolling in the left hip and minimal leg 
length discrepancy.  The hip had good range of motion and there 
was no sense of toggle on motion.

In a May 2007 hearing before a Veterans Law Judge, the Veteran 
testified that his hip would "cramp up," and become very stiff.  
The pain was worse at night, and when he would lie down in bed.

On VA examination in May 2008, the Veteran reported that due to 
left hip pain, he had used a cane for many years until undergoing 
a total left hip arthroplasty in 1988.  On examination he 
complained of constant pain, weakness, and stiffness in his left 
hip, and used a walker to ambulate due to recent onset of 
vertigo.  Prior to the use of a walker, he had been using a cane.  
There was no subluxation or dislocation and the Veteran did not 
describe any constitutional symptoms of inflammatory arthritis.  
The Veteran had difficulty putting on shoes due to left hip pain.  
Physical examination revealed left hip flexion to 85 degrees, 
external rotation to 18 degrees, and internal rotation to 20 
degrees.  Walking was in a slow, guarded manner, and his gait was 
uneasy.  Ankylosis of the left hip joint was not present; however 
he had pain with motion of the hip.  X-ray imaging from April 
2008 was reviewed and showed prominent hypertrophic bony 
spurring.  According to a June 2008 addendum, the diagnosis was 
of status post-operative total left hip arthroplasty with 
residuals.

In October 2008, a VA examiner reviewed x-ray imaging and 
indicated the presence of extensive new bone formation around the 
hip joint.  There was a question as to whether the Veteran had 
shattering of the acetabulum as well as the proximal hip.  The 
Veteran complained of constant pain in the hip, and a limited 
ability to walk.  Pain was at a level of five when sitting on a 
firm chair, and there was weakness, stiffness, loss of motion, 
some feeling of swelling, heat redness at times, and occasional 
instability.  The Veteran denied locking, but endorsed 
fatigability and lack of endurance.  Flare-ups occurred weekly 
with pain reaching a level of "9+."  During such flare-ups, the 
Veteran was unable to walk more than 100 yards, and pain was 
alleviated with rest.  Range of motion of the left hip was 
described by the examiner as "very limited," with repetitive 
motion of the hip having no effect on the limitation.  Function 
was additionally limited by pain, fatigue, and lack of endurance 
following repetitive movement.

After a careful review of the record, the Board finds the 
Veteran's residuals of a left hip replacement to be 70 percent 
disabling.  As stated above, the current 70 percent rating is 
assignable for hip replacement with markedly severe residual 
weakness, pain or limitation of motion following implantation of 
prosthesis.  38 C.F.R. § 4.71a, DC 5054 (2010).  A higher, 90 
percent, rating may be assigned following implantation of 
prosthesis, with painful motion or weakness such as to require 
the use of crutches, and a 100 percent rating is available for 
hip replacement with prosthetic replacement of the head of the 
femur or of the acetabulum for one year following implantation of 
prosthesis.  Id.

Here the evidence shows that the Veteran's range of motion has 
been severely limited following the implantation of his left hip 
prosthesis.  Specifically, his ability to walk has been limited 
and pain has rendered his range of motion to be "very limited."  
However, a 90 percent rating is not called for as the Veteran 
does not require the use of crutches to ambulate.  While the 
Board recognizes that the Veteran currently uses a walker, it has 
been indicated that this is due to vertigo and not hip-related 
symptomatology.  Prior to the onset of vertigo symptoms, he was 
capable of ambulation with the use of a cane.  Thus, as crutches 
are not required, a 90 percent rating is not warranted.

The Veteran has been consistent in his testimony regarding his 
symptoms.  Furthermore, the reported level of symptomatology is 
consistent with the objective medical findings of record.  
Accordingly, the Board finds the Veteran to be credible but 
nonetheless notes that his statements, even when accepted as 
true, do not provide a basis for a higher evaluation. 

The Board has considered to potential applicability of other 
diagnostic codes relating to the hip, but finds that none permit 
a rating of higher than 70 percent.  Specifically, DC 5254 
provides an 80 percent evaluation for flail joint at the hip.  38 
C.F.R. § 4.71a, DC 5254 (2010).  Additionally, fracture of the 
shaft or anatomical neck of the femur, with nonunion and loose 
motion also warrants an 80 percent evaluation.  38 C.F.R. § 
4.71a, DC 5255 (2010).  Finally, extremely unfavorable ankylosis 
of the hip to the extent that the foot does not reach the ground 
and crutches are required to walk, indicates a 90 percent rating.  
38 C.F.R. § 4.71a, DC 5250 (2010).  Here, however, the record 
does not reveal the presence of flail joint at the hip, fracture 
of the shaft or anatomical neck of the femur, or unfavorable 
ankylosis of the hip resulting in the foot's inability to reach 
the ground.  Thus these codes are inapplicable in the present 
case.

The Board has also considered whether evaluation of shortening of 
the bones of the lower extremity is indicated pursuant to 38 
C.F.R. § 4.71a, DC 5275 (2010).  Under this code a maximum 60 
percent rating, with entitlement to special monthly compensation, 
is called for where shortening of the bones of a lower extremity 
is more than four inches.  Here, a December 2005 outpatient 
treatment report did indicate "minimal leg length discrepancy," 
however no other reference to shortening is seen within the 
record.  Given that the maximum rating available under this Code 
is 60 percent, and that only "minimal" length discrepancy is 
present, the Board finds that rating the Veteran's left hip 
disability under DC 5275 is not warranted.  Furthermore, the note 
following DC 5275 clearly establishes that a separate rating for 
shortening cannot be combined with a rating based upon fracture 
or faulty union.  

With regard to the October 2008 findings of possible shattering 
of the acetabulum, the Board notes that at that time the Veteran 
did not report different symptoms than he had endorsed on 
examination in May 2008.  Furthermore, in rating the Veteran's 
level of disability relating to his left hip, reported symptoms 
have been taken into consideration and are reflected in the 
current rating.  Thus separate evaluation for potential shattered 
acetabulum and, or, proximal hip is not warranted.

Based on the foregoing, the Board concludes that residuals of a 
left hip replacement have been 70 percent disabling throughout 
the period on appeal.  As the preponderance of the evidence is 
against the claim, there is no doubt to be resolved.   38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.


ORDER

An evaluation of 70 percent for residuals of a left hip 
replacement prior to May 1, 2008 is granted subject to the 
controlling regulations applicable to payment of monetary 
benefit.

An evaluation in excess of 70 percent for residuals of a left hip 
replacement is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


